Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Claims 1-5 and 9-11 are pending.  Claims 1-5 and 9-10 are the subject of this FINAL Office Action.  Claim 11 is withdrawn.  Any objection(s) and/or rejection(s) not reiterated and/or maintained in the following FINAL Office Action is considered withdrawn in view of Applicant's response.

Election by Original Presentation
Newly submitted claim 11 is directed to a species that is different from the invention originally claimed for the following reasons: claim 11 is the same subject matter as previously un-elected claim 6.
Since applicant has received an action on the merits for the originally presented species, this species has been constructively elected by original presentation for prosecution on the merits. Accordingly, claim 11 withdrawn from consideration as being directed to a non-elected species. See 37 CFR 1.142(b) and MPEP § 821.03. 

New Grounds of Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-5 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
The metes and bounds of “a condition preventing a nucleic acid amplification reaction by the second-primers set” are not clear because the specification fails to provide any guidance as to what condition other than the only one tested (Spec., Example) would functionally match this result.  The Specification only discloses that 78°C and 56°C were used for annealing temperatures for “competitive nucleic acid” (i.e. blocking probe with PNA) SEQ ID NO: 6 gctcatcacgcagctcatgc with specific primers SEQ ID NOS: 3-5 (Examples).  No other “condition preventing a nucleic acid amplification reaction by the second-primers set” is disclosed much less mentioned in the specification.  Yet, the claims state “wherein said condition [of the first amplification] preventing the nucleic acid amplification reaction by the second-primers set is achieved by using a temperature condition 1 to 20°C higher than the melting temperature (Tm) of the allele specific primer [from the second-primers set].”  This range of temperature would exclude the only example provided in the specification of 22°C (78-56=22).  Furthermore, claims 9-10 state “wherein the lowest Tm value of the first-primers set is higher than the lowest Tm value of the second-primers set by 10°C or more” and “wherein the second amplification reaction temperature is 10°C or more below the first 
In claim 4, it is not clear which primer “the same direction (either forward or reverse) as the allele specific primer(s) of the second-primers set” because “same direction” and forward or reverse lack antecedent basis in the claims, and “same direction” is not a common term in the art to describe primers.  Stated another way, this phrase reads “wherein in the first-primers set, the concentration of a primer having the either forward or reverse as the allele specific primer(s) of the second-primers set.”  This makes no sense on its face, and no forward or reverse primers are specified in the claims.
Furthermore, in claim 4, it is not clear which primer is “the other primer(s) of the first-primers set” because “other primer” lacks antecedent basis in the claims.  It is not clear which primer(s) are referenced by “other primer” because the claims do not recite “other primer,” or any specific primer from the “sets” other than the allele-specific primer.
In claim 9, it is not clear how Tm for the primer set is measured because Tm is normally a measure of a single primer.  For example, it is not clear if this means adding, averaging, or some other calculation of multiple primers to arrive at a Tm for the set.

New Grounds of Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4 and 9-10 are rejected under 35 U.S.C. § 103 as being unpatentable over Thierry et al, Circulating DNA Demonstrates Convergent Evolution and Common Resistance Mechanisms during Treatment of Colorectal Cancer, Clin Cancer Res. 2017 Aug 15;23(16):4578-4591. doi: 10.1158/1078-0432.CCR-17-0232. Epub 2017 Apr 11, as evidenced by Thierry et al, Clinical validation of the detection of KRAS and BRAF mutations from circulating tumor DNA, Nat Med. 2014 Apr;20(4):430-5. doi: 10.1038/nm.3511. Epub 2014 Mar 23 (Thierry2), in view of Klemsdal et al, Development of a highly sensitive nested-PCR method using a single closed tube for detection of Fusarium culmorum in cereal samples, Lett Appl Microbiol. 2006 May;42(5):544-8. doi: 10.1111/j.1472-765X.2006.01880.x (cited on IDS).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar primer concentration and amplification annealing temperature/primer melting techniques to the AS-PCR technique of Thierry to detect AS-PCR reactions in single tubes with even greater detection limits with a reasonable expectation of success.
	As to claim 1, Thierry teaches single-mix, nested competitive blocker allele-specific PCR (Thierry: “we developed IntPlex, an allele specific Q-PCR technique that uses several nested primer sets” (citing Thierry2); Thierry2: Fig. 1 and Supplementary 
	As to claim 3, this reaction lowers the concentration of the first “nested” set of primers by exhausting them during the first cycles of PCR before the second allele-specific primer set is used, which includes a common primer from first round.
	Thierry does not explicitly teach a single reaction with first primer set concentration lower than second primer set concentration (claim 1), such as first primer set 1/100 to 1/20 the concentration of second primer sets (claim 4); or anneal temperature of first amplification reactions 10°C or more higher than second amplification (claims 1, 2, 9, 10).
	However, these primer concentrations and anneal temperatures were well-known techniques in the art to “allow[] both first and second polymerase chain reaction (PCR) reactions to be performed subsequently in the same closed tube” (Klemsdal, Abstract).  In fact, Klemsdal teaches first primer 1 fmol concentration with second primers 1 pmol, and “[a]mplifications were performed . . .  first by 25 cycles of 30 s 94°C, 30 s at 70°C
and 30 s at 72°C, then for 40 cycles of 30 s 94°C, 30 s at 58°C and 30 s at 72°C” (pg. 546, col. 1).  The difference in annealing temperatures is 12°C (70-58=12), and the first primer was present at 1/1,000 of second primer.  This technique was originally developed for mutation detection: “The principle on which this PCR assay is based, i.e. primers used in different concentrations and with sequences adjusted to different annealing temperatures, was first described by Orou et al. (1995) in the detection of 
to be performed subsequently in the same closed tube” and low detection limits (Abstract).  In other words a skilled artisan would have easily adapted this common nested PCR primer concentration and melting temperature technique of Klemsdal originally used for mutations to the mutation detection using nested PCR of Thierry in order to achieve similar single-tube reactions with even greater detection limits.
	It is also noted that Klemsdal even teaches limiting cycle numbers to 25 in the first cycling conditions, followed by 40 cycles in the second cycling conditions, similar to the instant specification (15-35 cycles in first reaction, 30-50 in second amplification, Spec., pgs. 9, 29, 31).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar primer concentration and amplification annealing temperature/primer melting techniques to the AS-PCR technique of Thierry to detect AS-PCR reactions in single tubes with a reasonable expectation of success

Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Thierry as evidenced by Thierry2, in view of Klemsdal, in further view of YOTANI (2014/0147842).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar allele-specific PCR detection techniques 
As to claim 1, Thierry as evidenced by Thierry, in view of Klemsdal teaches nested competitive AS-PCR of claim 1.
Thierry as evidenced by Thierry, in view of Klemsdal does not explicitly teach ion-exchange chromatography.
However, YOTANI teaches that ion-exchange chromatography is a known detection option for AS-PCR reactions (Abstract).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar ion-exchange chromatography to detect AS-PCR reactions as in Thierry with a reasonable expectation of success.

Notes on Applicants’ Invention
	After describing common competitive blocker allele-specific PCR and common nested PCR approaches (Spec. paras. 0005-08), Applicant’s supposed invention is spelled out at paragraph 0012 of their specification:
The present inventors tried to perform Nested PCR in a homogeneous reaction system and found that, in one-reaction system in which a first-primers set designed to sandwich or flank a mutation site of a gene of interest is mixed with a second-primers set including an ASP corresponding to the mutation, an amplification product can be obtained from a low-frequency mutant gene highly sensitively, and quantitativeness [sic] can be ensured, by including a competitive nucleic acid suppressing an amplification reaction from a wild-type allele of the gene, selecting a certain primer concentration condition, and optionally controlling the cycle numbers 

Specific reactions conditions reflecting the principles above were used for one target: EGFR T790M using primers SEQ ID NOS: 3-6 and blocker of SEQ ID NO: 6.  As explained above, and demonstrable with numerous other prior art references recited in the Prior Art section above, the principles of “competitive nucleic acid suppressing an amplification reaction from a wild-type allele of the gene, selecting a certain primer concentration condition, and optionally controlling the cycle numbers of PCR reactions using the first- and second-primers sets” are well-known techniques in the amplification art.  Thus, Applicants are encouraged to amend the claims to require the specific reaction conditions and specific primers and blocker in the specification which presumably yield unexpected results compared to the prior art.

Prior Art
	The following prior art teaches familiar competitive allele-specific PCR: MOSTERT Bet al., KRAS and BRAF mutation status in circulating colorectal tumor cells and their correlation with primary and metastatic tumor tissue, Int. J. Cancer, 2013, 133 (1), pp. 130-141; WO 2016/020710 A1; Morlan et al, Mutation Detection by Real-Time PCR: A Simple, Robust and Highly Selective Method, PLoS One. 2009; 4(2): e4584.
Published online 2009 Feb 25.  Additional prior art is found in the IPRP.
	The following prior art provides motivation to apply nested PCR to common PCR reactions: CN 1654671; Alexander et al, Drop-in, drop-out allele-specific PCR: a highly sensitive, single-tube method, Mol. Biotechnol., 2004, 28(3), pp. 171-174; Zahari et al., A Nested Allele-Specific Multiplex Polymerase Chain Reaction Method for the Detection .

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095.  The examiner can normally be reached on 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.